Case 1:20-cv-00346-MAC-KFG Document 4 Filed 10/27/20 Page 1 of 2 PageID #: 10




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


JASON WAYNE CHILDS,                              §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-346
                                                 §
BUREAU OF PRISONS,                               §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Jason Wayne Childs, an inmate confined at the Federal Correctional Complex at

Beaumont, Texas, proceeding pro se, filed this civil rights lawsuit.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

has submitted a Report and Recommendation of United States Magistrate Judge. The magistrate

Judge recommends that plaintiff’s motion to dismiss be granted and this lawsuit dismissed without

prejudice pursuant to Federal Rule of Civil Procedure 41(a).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and

Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report and

Recommendation are correct and the Report of the magistrate judge is ADOPTED as the opinion
Case 1:20-cv-00346-MAC-KFG Document 4 Filed 10/27/20 Page 2 of 2 PageID #: 11



of the court. Plaintiff’s motion to dismiss is GRANTED. An appropriate final judgment will be

entered.



           Signed this date
           Oct 27, 2020




                                             2
